Citation Nr: 1634487	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the spine, to include as secondary to a service-connected seizure disorder.
 
2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected seizure disorder.
 
3.  Entitlement to an initial evaluation in excess of 10 percent, on the basis of aggravation, for a seizure disorder, to include whether the assignment of a baseline disability level of 10 percent, prior to entrance, was appropriate.
 
4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2000 rating decision, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a seizure disorder; denied service connection for degenerative joint disease of the spine and a bilateral knee disorder, and determined that entitlement to TDIU was not warranted.

In July 2001, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in Washington, D.C.  A transcript of this hearing is of record.

In January 2002, the Board reopened the claim of entitlement to service connection for a seizure disorder and remanded the case to the RO for additional development.  
In August 2003, the Board denied the above-mentioned matters.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2005, the Court issued an Order granting a Joint Motion for Remand (JMR), vacating the Board's August 2003 decision, and remanded the matters to the Board for action in compliance with the JMR.  The Board then remanded the claims for further development in December 2005. 

In February 2007, the Board again denied the claims on appeal.  The Veteran again appealed that decision to the Court, and in December 2008, the Court issued a second Order, granting another JMR and vacating the Board's February 2007 decision.  The matters were once again remanded to the Board for action in compliance with the JMR.  The Board again remanded these issues for further development in April 2009. 

In May 2010, the Board again denied the claims on appeal.  The Veteran appealed that decision to the Court once more, and in April 2011, the Court issued yet another Order granting yet another JMR and vacating the Board's May 2010 decision.  These matters were remanded to the Board for action in compliance with the JMR, and the Board, in turn, remanded the issues on appeal for further development in August 2011. 

The Board again remanded these claims for further development in November 2012.  Thereafter, the case was returned to the Board for further appellate review.  In August 2013, the Board granted the Veteran's claim for entitlement to service connection for a seizure disorder, finding that the disability clearly and unmistakably preexisted service and that there was no clear and unmistakable evidence to show that the disability was not aggravated therein.  As the Veteran's additional service connection claims relied on a theory of secondary service connection based upon the now-service-connected seizure disorder, those claims were remanded so as to obtain etiological opinions from a VA examiner.  Those actions having been completed, the issues above are now before the Board for disposition at this time.

In September 2013 the RO found that the Veteran's seizure disorder, prior to entrance, was manifested at a level of 10 percent disabling.  Per Diagnostic Code 8910, to qualify for an evaluation of 10 percent, the evidence simply requires a confirmed diagnosis and a history of seizures.  The RO also found that the Veteran's current symptomatology was reflected by a 20 percent evaluation (at least one major seizure in the prior year, or at least two minor seizures in the prior six months).  Using a 10 percent evaluation as a pre-aggravation baseline, the AMC subtracted that percentage from the assigned 20 percent rating which yielded an adjusted evaluation of 10 percent.  The Veteran disagreed with that finding, arguing that evidence of record was not sufficient to assign a 10 percent baseline evaluation.

Most recently, in August 2015, the Board remanded the issues on appeal for further development.  Specifically, the Board determined that new VA examinations were required to address the Veteran's increased rating claim, as well as his service-connection claims.  The issue of entitlement to TDIU was determined to be inextricably-intertwined with the other issues on appeal, and as such was also remanded at that time.

The issues of entitlement to service connection for degenerative joint disease of the spine and bilateral knees, each as secondary to a service-connected seizure disorder, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence of record establishes that, prior to entrance into service in February 1965, the Veteran was diagnosed with epilepsy with a history of seizures.

2.  Prior to February 13, 2012, the Veteran's seizure disorder was manifested by at least one major seizure in a two-year period; however, his disability was not manifested by at least one major seizure in the prior six months, two major seizures in the prior year, or 5-8 minor seizures per week.

3.  From February 13, 2012, to September 15, 2015, the Veteran's seizure disorder was manifested by at least one major seizure in the prior six months or two major seizures in the prior year; however, his disability was not manifested by at least one major seizure in four months over the prior year or 9-10 minor seizures per week.


CONCLUSIONS OF LAW

1.  The assigned pre-enlistment, baseline evaluation of 10 percent is appropriate.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310(b), 4.1-4.16, 4.121, 4.124a, Diagnostic Codes 8910, 8911 (2015).

2.  Prior to February 13, 2012, the criteria for an initial rating in excess of 20 percent, less a bassline evaluation of 10 percent for a total evaluation of 10 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Codes 8910, 8911 (2015).

3.  From February 13, 2012, the criteria for an initial rating of 40 percent, less a bassline evaluation of 10 percent for a total evaluation of 30 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.121, 4.124a, Diagnostic Codes 8910, 8911 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, several VA examination reports are of record during the appellate period which discussed, in detail, the severity of the Veteran's disability.  These analyses are considered adequate upon which to decide this claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

In this case, the Veteran was granted entitlement to service connection for a seizure disorder in September 2013, effective March 2, 2000.  While the AOJ determined that his disability warranted an initial evaluation of 20 percent, due to in-service aggravation of a pre-existing condition it was also determined that the Veteran's condition would have met the criteria for an evaluation of 10 percent prior to entrance.  As such, a total rating of 10 percent was awarded (20 percent disability evaluation less a pre-existing disability manifest to 10 percent).  Subsequently, an October 2015 granted an evaluation of 100 percent for a seizure disorder from September 16, 2015.  In this case, the Board must determine the level of disability prior to September 26, 2015, as well as the level of pre-existing disability, as such has been raised by the record (see Notice of Disagreement, October 8, 2013).


The Board notes that disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 8910, grand mal epilepsy, and Diagnostic Code 8011, petit mal epilepsy, are rated under the General Rating formula for major and minor seizures.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a . 

Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for at least one major seizure in the last two years or at least two minor seizures in the last six months.  A 40 percent evaluation is warranted at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year or 9-10 minor seizures per week.  An 80 percent evaluation is to be assigned when averaging at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating requires the Veteran average at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id.  

Turning to the evidence of record, the Veteran's February 1965 service entrance examination was negative for any reference to a seizure disorder.  Later service treatment records indicate that he was diagnosed with chronic grand mal epilepsy which existed prior to service and was not permanently aggravated by active duty service.  A Medical Board Proceedings report, dated in May 1965, shows that grand mal epilepsy was diagnosed, which was reported to be not completely controlled on anti-convulsive medications.  The report also noted that this disorder existed prior to the Veteran's entry into the military. 

Medical records from the Veteran's private physician include a December 1979 letter in which the provider stated that in 1963, the Veteran was shoved into a brick wall and sustained a laceration to the right forehead.  About three weeks later, he sustained his first nocturnal epileptic seizure.  Nocturnal seizures persisted at the rate of two to three per week until the Veteran was placed on 100 grams of Dilantin three times per day and a half gram of Phenobarbital, starting at about two months after the seizure.  Thereafter, he experienced one nocturnal seizure per month.  In 1965, following enlistment, he experienced an increase in the frequency of his seizures.  Because of this, the Veteran was discharged from service.  The provider noted that the Veteran's seizures increased in number and perhaps in severity following his induction in service.  Also, the additional emotional and mental strain of being away from home and in an entirely strange surrounding could have brought about a strain of his nervous system and caused the acceleration of his condition.  

A private report from August 2001 noted that the Veteran experienced petite mal and grand mal seizures.  The number of which, however, was not stated.  In November 2002, the Veteran denied recent seizures.  

During an August 2002 VA examination, the Veteran reported that he experienced his furst seizure at age 14, noting that he had a total of 2-3 sleep-related seizures which resolved within a month.  At present, the seizure disorder was reportedly well-controlled, and the Veteran experienced one nocturnal, generalized seizure over the prior year (with several "mini" seizures each month).  The examiner noted that the Veteran appeared to have made an extremely good adjustment, having a family and having maintained full employment until the induction of the computers in the workplace triggered his photosensitive seizures. 

The report of a January 2006 VA neurological examination shows that the Veteran's seizures occurred 1-2 times per month, though not all of these seizures were described as grand mal.  The Veteran also reported "partial seizures."  Per the Veteran's own report, his last grand mal seizure occurred in 2005.  

At the time of his June 2009 VA examination, the Veteran indicated that he suffered at least one and probably more generalized seizures as a teenager.  At that time, it was noted that the Veteran's seizures were well-controlled.  However, the number and type of current seizures was not reported. 

A statement from a provider with the University of Virginia Health System, dated July 2011, noted that he had been seeing the Veteran for over 10 years.  However, the current frequency and extent of the Veteran's seizure disorder was not discussed. 

During a February 2012 VA examination, the examiner indicated that continuous medication was required so as to control the Veteran's seizure disorder.  No recent minor seizures were reported, however the Veteran stated that he experienced 2 major seizures in the prior year, and that he experienced one such seizure over the prior, three-month period.  Regarding the Veteran's work history, the examiner stated that the Veteran demonstrated a 27-year work history with a seizure disorder, and that current findings failed to demonstrate that the Veteran was unable to work as a result of his disability.  

During a VA psychiatric examination in September 2013, the Veteran reported the onset of seizures once or twice per month, though he indicated that the seizures were not as bad as they used to be.

A VA outpatient report authored in November 2013 noted that seizures occurred several times per month, and that the Veteran continued to experience grand mal seizures "at times."  No further information was provided as to severity or frequency.  

An additional VA examination was provided in January 2014.  At that time, the examiner noted that the Veteran had experienced at least two major seizures in the prior year, with at least one major seizure per month.  

Taking this evidence into account, the Board finds that the Veteran's established, pre-enlistment baseline of 10 percent is appropriate.  While the Veteran contends that his baseline percentage should be non-compensable, thereby not subtracting from his current evaluation in terms of an overall disability rating, a non-compensable evaluation is not available for this disability.  Further, letters from the Veteran's own provider clearly established that he was diagnosed with epilepsy prior to service, and that he had a history of seizures prior to enlistment.  Therefore, the baseline evaluation of 10 percent is appropriate in this case.

Post-service, and prior to February 13, 2012, the Veteran's own reports during VA and private examinations indicate that his currently-assigned evaluation of 20 percent (less the 10 percent baseline evaluation) is proper.  At no time during this period did the Veteran, or a medical provider, indicate that his seizure disorder was manifest by at least one major seizure in the prior 2 years, or 5-8 weekly minor seizures.  For example, in August 2002, the Veteran reported one generalized seizure over the prior year, and several minor seizures per month, however, no major seizures were denoted by the Veteran or the examiner.  In fact, his seizures were "well-controlled."  In January 2006, the Veteran reported 1-2 seizures per month, though the last grand mal seizure occurred in the prior year.  In June 2009, his seizures were well-controlled.  To warrant a higher rating, the evidence must show that the veteran's disability was manifest by at least one major seizure in the prior six months or two major seizures in the prior year.  Therefore, the Board finds that the Veteran's currently-assigned rating is indicative of his symptomatology at that time.

From February 13, 2012 through September 15, 2015, the Board has determined that a 40-percent evolution is warranted (less a baseline evaluation of 10 percent for a total rating of 30 percent).  At the time of his February 2012 VA examination, the Veteran reported two major seizures in the prior year.  In January 2014, the Veteran reported the same level of frequency and occurrence of seizure episodes.  Therefore, he met the criteria for a base evaluation of 40 percent for that period.  However, the evidence does not warrant a base evaluation in excess of 40 percent, as the Veteran did not report at least one major seizure during 4-month periods during the prior year.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  Certainly, he is competent to report on factual matters of which he has first-hand knowledge, such as experiencing major and minor seizure episodes.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  In fact, the evaluations assigned in this decision are a direct reflection of the Veteran's reports during examination reports of record, in addition to those statements offered by VA and private providers.  For example, the Board has assigned a higher evaluation, effective February 13, 2012, based solely on the Veteran's report of two major seizures in the prior year.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disability are more than adequate in this case.  The schedular rating criteria consider the frequency and severity of seizures experienced, and the Veteran has been awarded evaluations concurrent with his own reports of such.  As such, the Board has considered all of the Veteran's reports within the confines of the schedular rating, and an increased rating has been awarded based on these reports.  Such symptoms are specifically contemplated by the rating schedule, and the Veteran's disabilities have been rated according to his statements and reports.  Further, there are no records or hospitalizations, or any other exacerbation of his disability outside of the governing norms for epilepsy.  Finally, the Board notes that the Veteran's claim for entitlement to TDIU is addressed in the following section.

In conclusion, the Board finds that, from February 13, 2012, entitlement to an evaluation of 30 percent is warranted in this case (a 40 percent evaluation less a 10 percent baseline disability).  However, entitlement to a disability rating in excess of 10 percent (20 percent evaluation less a 10 percent baseline) prior to February 13, 2012, has not been established.  In arriving at the decision to deny the Veteran's claim for the first appellate period, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim prior to February 13, 2012, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Prior to February 13, 2012, entitlement to an initial evaluation in excess of 10 percent (20 percent less a baseline evaluation of 10 percent) for a seizure disorder is denied.

From February 13, 2012, to September 15, 2015, entitlement to an evaluation of 30 percent (40 percent less a baseline evaluation of 10 percent) is granted, pursuant to the laws and regulations governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds once again that additional development is needed to adjudicate the remaining issues on appeal. 

As to the Veteran's claims for service connection for disorders of the spine and bilateral knees, each to include as secondary to his service-connected seizure disorder, these claims were remanded by the Board for further development in August 2015 due to conflicting medical evidence of record.  For example, a June 1996 private medical report, though lacking rationale, appears to link bilateral internal derangements to his seizure disorder.  

Further, a July 1999 private treatment report noted that the Veteran's posture was extremely bad with severe head-forward posture due to years of epilepsy, and that his seizures have caused his muscles and spine to go through some damage over the years.  An x-ray of the spine indicated degenerative joint disease as well as previously-healed fracture areas with some callus formation to the clavicle and ribs.  The provider stated that all fractures were probably due to violent grand mal seizures, though no other possible etiologies were discussed.  Also, the Board notes that it is unclear as to whether there were any vertebral fractures at that time.

Following an August 2013 Board remand, a VA examiner was asked to provide an opinion as to whether either disorder was caused, or aggravated, by the Veteran's now-service-connected seizure disorder.  In February 2015, a VA examiner quickly dismissed this theory of etiology, noting that there was no medical evidence to show that the Veteran had injured his back during a seizure, and that he was unaware of any medical studies to show that seizures can cause arthritis of the back or knees.  The Board noted in its prior remand that the VA examiner failed to reference either positive opinion noted above.  Also, the examiner failed to discuss whether it was at least as likely as not that a disorder of the back and/or knees was aggravated beyond normal progression by this service-connected disability.  

To that end, the Board remanded these claims for an additional VA etiological opinion.  Such was provided in September 2015, and that opinion was ultimately negative with regard to the claims on appeal.  However, the examiner indicated that he was not provided the opportunity to review the Veteran's entire claims folder, contrary to the Board's remand instructions.  Further, and as noted by the Veteran's representative in a May 2016 Informal Hearing Presentation, the examiner did not comment on each positive nexus opinion of record.  Again, such was contrary to the August 2015 Board remand.  Finally, while the examiner indicate that current medical literature did not support the notion that degenerative conditions such as arthritis were caused by seizure disorders, the Veteran's representative cited evidence, from the same source, demonstrating that degenerative arthritis had several known causative factors, to include small, repetitive injuries over time.

As such, and once again in this case, substantial compliance with the Board's remand directives was not satisfied, and these matters must again be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran's claims for secondary service connection must be remanded again so as to provide a complete VA orthopedic examination to determine whether a seizure disorder caused, or permanently aggravated, a disorder of the spine and/or knees.


Finally, the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issues addressed above, and will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a VA orthopedic examination to assess the nature and etiology of any currently-diagnosed disorder of the spine and bilateral knees.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's prior diagnoses of arthritis of the spine and knees, his service-connected seizure disorder, and each positive opinion of record.  The examiner must also discuss the Veteran's contention that his seizures amounted to small, traumatic, and repetitive injuries over time.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any disorder of the spine or knees was caused by a service connected disability (to specifically include a seizure disorder).  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any disorder of the spine or knees was aggravated by (i.e. permanently made worse) any service-connected disability (to specifically include a seizure disorder).  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated, to include his TDIU claim.  

If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


